Citation Nr: 1802527	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-23 129 	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability to include gastroesophageal reflux disease (GERD), to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy,  right upper limb dystonia, and bilateral carpal tunnel syndrome (CTS), to include as due to exposure to herbicide agents. 

3.  Entitlement to service connection for a genitourinary disability, to include benign prostatic hypertrophy (BPH) and erectile dysfunction, to include as due to exposure to herbicide agents. 

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1970.  This matter is before the Board of Veterans'Appeals (Board) on appeal from October 2008 and December 2009 rating decisions by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  His file is now in the jurisdiction of the St. Petersburg, Florida RO.  In March 2016 the case was remanded for further development (by a Veterans Law Judge other than the undersigned).  The case is now assigned to the undersigned. 

[A September 2017 rating decision granted an earlier effective date of May 14, 2009, for the award of service connection for PTSD, and service connection for tinnitus, bilateral hearing loss, and depressive disorder (50 percent with PTSD).  Accordingly, those matters are no longer before the Board.]


FINDINGS OF FACT

1.  A gastrointestinal disability, to include GERD, was not manifested during, and is not shown to be related to, the Veteran's service, including as due to exposure to Agent Orange/herbicide agents. 


2.  The Veteran's peripheral neuropathy of both upper and both lower extremities, to include upper right limb dystonia, was not manifested in service, within one year following his last exposure to herbicides, or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that it is related to his service, to include as due to exposure to Agent Orange/herbicide agents.
3.  Bilateral carpal tunnel syndrome was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service, to include as due to exposure to Agent Orange/herbicide agents therein. 

4.  ED was not manifested during, and is not shown to be related to, the Veteran's service, to include as due to exposure to Agent Orange/herbicide agents therein.  

5.  A prostate disability/BPH was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that the Veteran's BPH is related to his service, to include as due to exposure to Agent Orange/herbicide agents therein. 

6.  Hypertension was not manifested during the Veteran's service or in his first postservice year; his current hypertension is not shown to be related to his military service, to include as due to exposure to Agent Orange/herbicide agents therein.


CONCLUSIONS OF LAW

1.  Service connection for a gastrointestinal disability, to include GERD is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Service connection for bilateral upper and lower extremity peripheral neuropathy, to include upper right limb dystonia, and carpal tunnel syndrome, is not warranted.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2017).

3.  Service connection for ED is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 
38 C.F.R. §§ 3.303, 3.310 (2017).

4.  Service connection for a prostate disorder (BPH) is not warranted.  38 U.S.C. 
§§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

5.  Service connection for hypertension is not warranted.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by June 2008 and May 2009 letters. 
See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in July 2008 (peripheral nerves) and February 2017 (GERD, peripheral nerves, central nervous system, prostate, ED, hypertension, and carpal tunnel).  The March 2016 remand sought 1971 to 1974 treatment records from the San Juan, Puerto Rico VAMC.  In a November 2016 letter the AOJ noted that a request for the records was made, but that no such records could be located.  The Veteran was asked to provide any such records in his possession, and responded that he did not have any. He has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. 
§ 3.303 (d).  Certain chronic diseases, to include hypertension, may be presumed to have been incurred or aggravated in service, if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C. §1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.
The Veteran has alleged that each disability he seeks to have service connected may be due to his exposure to herbicides during his service in Vietnam.  As he served in Vietnam during the Vietnam Era, he is presumed to have been exposed to Agent Orange.  38 U.S.C. § 1116(f).  Certain enumerated diseases may be service connected on a presumptive basis if manifested in a Veteran so exposed, even if there is no record of such disease during service.   GERD, ED, BPH, hypertension, and carpal tunnel syndrome are not listed among the enumerated diseases.  Peripheral neuropathy is included only if it is an "early onset" type.  38 U.S.C. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's DD-214 notes that his military occupational specialty (MOS) was clerk typist.  

The Veteran's STRs are silent for  complaints, findings, treatments, or diagnoses relating to gastrointestinal (GI), peripheral  neuropathy of the upper and lower extremities, carpal tunnel, right upper limb dystonia, ED, BPH, and hypertension disabilities. 

A January 1984 private treatment record notes the Veteran reported difficulty writing and that he had problems with both his hands and his feet.  An EEG was borderline normal. 

A May 2006 VA treatment record notes that the Veteran reported pain in both hands, his right elbow, and periodically in his right shoulder.  X-rays of the right shoulder showed soft tissue calcification of the forearm and minimal degenerative changes of the elbow.  He reported that he used his hands extensively while working, and imaging studies of the hands were ordered.  The results were normal.  No diagnosis was provided for his subjective complaints of musculoskeletal pain or the observations of involuntary movements at rest. 

The earliest evidence in the record pertaining to hypertension is a November 2006 VA treatment record which notes a diagnosis of hypertension. 

On February 2007 EMG evaluation, the right median motor nerve showed prolonged distal onset latency, the left ulnar motor nerve showed decreased conduction velocity, the right ulnar motor nerve showed decreased conduction velocity, the left median ortho sensory nerve showed prolonged distal peak latency, and the right median ortho sensory nerve showed prolonged distal peak latency.  All remaining nerves were within normal limits.  The impression was bilateral carpal tunnel syndrome affecting the motor and sensory fibers and bilateral cubital syndrome (ulnar neuropathy across the elbow). 

A May 2008 prostate biopsy was negative for malignancy.

On July 2008 VA peripheral nerves examination, the Veteran reported onset of upper and lower peripheral neuropathy in approximately 1972.  He reported that a few years after returning from Vietnam he noticed some involuntary movement in his hands (left more than right).  He reported pain in his wrists and that upper right limb dystonia was diagnosed.  He denied lower extremity symptoms.  On examination, there was no motor impairment shown on any of the upper extremity muscles tested.  Sensory function was normal in the right and left upper extremities.  There was no motor impairment shown in any of the lower extremity muscles tested.  Sensory function was normal in both lower extremities.  Peripheral nerve testing was normal.  The examiner opined that the Veteran had no clinical findings suggesting peripheral neuropathy.  He explained that he had upper right limb dystonia which is a central nervous system movement disorder that has no relation to Agent Orange. 

A September 2008 private treatment record notes elevated prostate specific antigen (PSA) and a smooth prostate that weighed 30 grams and had no nodules, 
tenderness, or asymmetry.  The impression was BPH with obstruction, ED, and elevated PSA. 

A November 2008 VA treatment record notes that the Veteran reported pain in both wrists but denied trauma.  He did not take medication for the pain; it had worsened since 2006. 

A November 2008 VA treatment record notes an assessment of uncontrolled hypertension.  

A December 2008 SSA record notes that the Veteran had tonic contractions of flexion of the hands and fingers (right more than left) which can be controlled by forceful extension.  Tonus was markedly increased at the wrist and fingers.  There was minimal atrophy and slight weakness in the right hand. 

A February 2009 private treatment record notes that the Veteran reported that he has had mobility issues with his right hand since service, and the studies performed had not improved his disorder. 

A May 2009 SSA record notes that the Veteran reported that he had trouble shaving, dressing and bathing due to problems with his hands. 

A November 2009 VA treatment record notes an assessment of ED with adequate response to medication. 

A November 2009 VA treatment record notes the Veteran's PSA was elevated. 

A November 2010 VA treatment record notes a blood pressure reading of 150/92 and an assessment of uncontrolled hypertension.  
A November 2010 treatment record notes CTS in the left hand, for which the Veteran was followed by a private neurologist, and that he used hand splints.

August 2011 VA treatment records note that the Veteran reported that he has had current-like sensations in both arms since service.  He reported poor arm coordination, persistent numbness, and involuntary muscle contraction of the right arm which worsened at night.  He reported a numbness sensation intermittently in his legs and denied lower extremity weakness.  The examiner noted a diagnosis of upper right limb dystonia and that the Veteran took Botox injections that improved the jerky movements. 

A September 2011 VA treatment record notes that the Veteran reported pain on his left lateral arm that started approximately 2 weeks prior to the appointment.  He reported that the pain was 8/10 in intensity, started at lateral epicondyle and radiated
through the dorsal forearm to the dorsal arm.  He reported that the pain was worse on movement and rest made it better.  The provider noted carpal tunnel in the left hand and dystonia in the right hand. 

A November 2011 prostate biopsy was negative for cancer, but the prostate was enlarged. 

September 2012 to March 2013 VA treatment records note ongoing treatment for hypertension. 

A March 2013 VA treatment record notes that the prostate was enlarged and had no masses or nodules.

A May 2013 prostate biopsy found BPH, but no malignancy.

A May 2013 VA treatment record notes that the Veteran had bilateral wrist splints that aided in reducing pain. 

The medical evidence is silent for a GI disability until a July 2013 endoscopy noted hiatal hernia and mild duodenitis.  

A December 2013 VA treatment record notes that the Veteran's upper extremity examination was within normal limits, but he was able to trigger dystonia with writing.  His labs were normal and an EEG was within normal limits. 

A January 2014 EMG showed bilateral median neuropathy of the hands but no ulnar neuropathy. 

A June 2014 treatment record notes that the Veteran first sought medical attention for his upper extremity disorder in 1982 because he was experiencing involuntary clenching of his left hand.  He reported that he endured the disorder and did not seek treatment again until 2006 when his abnormal hand posture became debilitating and associated with significant pain. 

On February 2017 upper extremity VA nerve examination, the Veteran reported that within 6-12 months following discharge from service, he started to notice episodic involuntary contractions of his left hand.  He reported that the involuntary contraction of the left hand progressively afflicted the right hand and progressively resolved almost completely in the left hand.  He reported that in the late 1970's he began to have electric-like sensations in both upper extremities.  He reported that he received Botox treatments every 4-6 months in the right ventral forearm beginning in the early 2000's.  He also reported tingling and numbness in the first and second fingers of each hand that began in 2012.  The diagnosis was peripheral neuropathy of both upper extremities.  The examiner opined that the peripheral neuropathy of the  upper extremities is less likely than not related to the Veteran's service, to include his exposure to Agent Orange.  The examiner explained that early onset peripheral neuropathy is characterized by numbness, tingling, and motor weakness.  The Veteran did not describe these types of symptoms until 2006, and they could be clinically and anatomically explained by his carpal tunnel syndrome.  The examiner noted the electric-like sensations that the Veteran reported in the late 1970's (and not during service), were not within the first year after discharge from service.  The examiner further explained that the National Academy of Sciences reaffirmed the conclusion that there are no data to suggest that exposure to herbicides can lead to the development of delayed-onset chronic peripheral neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy. 

On February 2017 lower extremity VA nerve examination, the Veteran reported that in the late 1970's he had occasional episodes (once every three to four months) of sudden electric-like sensations in both lower extremities.  He reported that the frequency of episodes had increased to one or two episodes every two to three months.  The examiner noted that on July 2008 VA peripheral nerves examination, the Veteran denied lower extremity symptoms, and the examiner then concluded that there were no clinical findings to suggest peripheral neuropathy.  The Veteran also reported that since the late 1980's he has had numbness over both knees and leg cramps.  He denied pain, tingling, or burning of the lower extremities, and motor weakness.  The diagnosis was peripheral neuropathy of both lower extremities.  The examiner opined that the Veteran's bilateral peripheral neuropathy of the lower extremity is less likely than not related to his service, to include his exposure to Agent Orange.  He explained that there was no evidence of neuropathy symptoms in the first year after the Veteran's discharge from service, rather, he first complained of electric-like sensations in the lower extremities in the late 1970's (several years after service).  The examiner further explained that the National Academy of Sciences reaffirmed the conclusion that there are no data to suggest that exposure to herbicides can lead to the development of delayed-onset chronic peripheral neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy. 

On February 2017 VA GI examination, the Veteran reported symptoms of epigastric pain.  He reported that he had been taking Mylanta and Pepto-Bismol for several years.  He also reported intermittent nausea, heartburn, and vomiting.  The diagnosis was duodenitis.  The examiner noted an additional endoscopic finding of hiatal hernia.  The examiner opined that the Veteran's GI disability was less likely than not incurred in or caused by his service, to include exposure to Agent Orange.  He explained that the Veteran's STRs are silent for a GI disability, and that  duodenitis and hiatal hernia were not diagnosed until 2013, which was over forty years after the Veteran's service discharge.  He explained further that based on a review of medical literature, herbicide agents, including Agent Orange, are not a known cause or risk factor for developing duodenitis and hiatal hernia.  Some risk factors for duodenitis included bacterial infection (Helicobacter pylori), stress, regular use of pain relievers, and old age. 

On February 2017 VA central nervous system examination, the Veteran reported a diagnosis of dystonia of both wrists and hands.  He reported that he sought treatment in 1972 but tests were negative for any wrist and hand disorders. 
The diagnosis was dystonia of the wrist and hand.  The examiner opined that the Veteran's dystonia of the right hand is less likely than not related to his service, to include his exposure to Agent Orange.  The examiner explained that the Veteran's STRs are silent for a dystonia disorder.  Private treatment records note that a 
neurological evaluation was performed in January 1984 (fourteen years after the Veteran's service discharge) with no definitive diagnosis.  A diagnosis of dystonia of the wrist and hand (right more than left) was not noted in treatment records until 2008.  The examiner further explained that exposure to herbicide agents, including Agent Orange is not a known cause or risk factor for developing dystonia.  The examiner noted that based on a review of medical literature the exact cause of dystonia is not known but is linked to altered nerve-cell communications in several regions of the brain, and it may be inherited. 

On February 2017 VA male reproductive system examination, the Veteran reported that his urinary problems began in 2006 or 2008 when he began to have urinary frequency and urgency.  He sought private treatment and was treated
medically with Flomax that did not improve the symptoms.  Other treatments include Proscar.  The Veteran also had difficulty achieving and maintaining an erection and was prescribed Viagra with good relief.  He reported that the pharmacy changed his medication to Cialis which made him dizzy.  He then restarted Viagra. The diagnosis was ED.  The examiner opined that the Veteran's ED is less likely than not related to his service, to include his exposure to Agent Orange.  The examiner explained that the Veteran's STRs are silent for any complaints of ED, and that treatment records note a diagnosis and treatment for male erectile disorder in 2008 which is 38 years after active duty.  The examiner noted that ED can be caused by a combination of physical and psychological issues.  He further explained that exposure to herbicide agents, including Agent Orange is not a known cause or risk factor for male erectile disorder. 

On February 2017 VA prostate examination, the Veteran reported a voiding dysfunction that did not cause urine leakage or require the use of an appliance.  He reported decreased urinary stream strength, and urinary frequency and urgency.  The examiner noted that the Veteran had a diagnosis of BPH, but did not have a diagnosis of prostate cancer.  The prostate biopsy showed no evidence of malignancy.  The examiner opined that the Veteran's prostate disorder is less likely than not related to his service, to include his exposure to Agent Orange.  The examiner explained that the Veteran's STRs are silent for complaints of a prostate disorder.  The examiner noted that prostate cancer was not diagnosed.  A review of the treatment records revealed a diagnosis of, and treatment for, BPH in 2008 (which is 38 years after active duty).  The examiner noted that review of the medical literature showed that the cause of BPH was not entirely clear, but it could be due to changes in the balance of sex hormones as men grow older.  He further explained that exposure to herbicide agents, including Agent Orange, is not a known cause or risk factor for BPH.

On February 2017 VA hypertension examination, the Veteran reported that his
hypertension was diagnosed in approximately 2006.  The examiner opined that the Veteran's hypertension is less likely than not related to his service, to include his exposure to Agent Orange.  He explained that the Veteran's STRs are silent for a diagnosis or treatment for hypertension.  He noted that treatment records showed that hypertension was diagnosed in 2006, which was 36 years after military discharge.  He explained that based on a review of the medical literature, herbicide agents, including Agent Orange are not a known cause or risk factor for development of hypertension.  He explained that for most adults, there is no identifiable cause for high blood pressure, and that primary (essential) hypertension, tends to develop gradually over many years.

On February 2017 VA carpal tunnel examination, the Veteran denied pain in the hands or fingers other than the pain provoked by the involuntary contraction of the right hand, although he had complained of pain in both wrists/hands previously.  He denied motor weakness of the hands.  The examiner noted a February 2007 
diagnosis of bilateral CTS.  The examiner opined that the Veteran's CTS is less likely than not related to his service, to include his exposure to Agent Orange.  He explained that there was no evidence of such specific symptomatology during the Veteran's years in service.  He noted that clinically, such syndrome is more likely due to the type of job that the Veteran engaged in for close to 35 years, which was working in the financial sector doing office work with his hands, and writing frequently for hours.  It was noted that the fundamental reason for which he retired from his job was an inability to keep using his hands in a repetitive fashion.  He further opined that the pain the Veteran described in his wrists and hands with the onset in 2006 could be clinically and anatomically explained by CTS but was not related to an exposure to herbicides since the symptoms of numbness, tingling, and motor weakness did not begin within a year of discharge from service. 

GERD

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis relating to a GI disorder, and his abdomen and viscera were normal on clinical evaluation on March 1970 service separation examination.

A chronic GI disability was not noted in service or clinically noted postservice prior to 2013, and service connection for a GI disability on the basis that such disability 
became manifest in service and persisted is not warranted. 

The Board finds that the February 2017 VA examiner's report concluding that the Veteran's GI disability was not incurred in or caused by service and was not due to exposure to Agent Orange/herbicide agents, warrants substantial probative weight, as it was based on a physical examination and thorough review of the record, and incorporates findings and statements made by the Veteran throughout the pendency of this claim, and explains why the complaints and findings shown do not support a nexus between any current GI disability and the Veteran's service.  

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against this claim, indicating that the Veteran's current GI disability is not related to his service.  The more probative evidence in the record is against a finding that any current GI disability was incurred in or caused by the Veteran's active service or exposure to Agent Orange/herbicide agents therein.  Regarding the Veteran's own opinion that he has a GI disability that is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a GI disability.  That is a medical question beyond the realm of common knowledge or resolution by lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in this matter has no probative value. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a GI disability. Accordingly, the appeal in the matter must be denied.

Bilateral upper and lower extremity peripheral neuropathy and carpal tunnel syndrome

The Veteran's STRs to include his March 1970 separation examination are silent as to any reports, findings, treatments, or a diagnosis of peripheral neuropathy of the upper or lower extremities, upper right limb dystonia, carpal tunnel syndrome, numbness, tingling, tremors, or paralysis, which are commonly associated manifestations of deficits within the motor reflex or sensory fibers of the upper extremities. 

It is not in dispute that the Veteran now has peripheral neuropathy of both upper and lower extremities and upper right limb dystonia.  It is also well-established in the record that he served in Vietnam, and is presumed to have been exposed to herbicide agents by virtue of such service.  The critical question remaining is whether there is competent evidence of a nexus between his service and the 
peripheral neuropathy of both upper and lower extremities and upper right limb dystonia. 

There is no evidence that the Veteran's peripheral neuropathy was manifested within a year following his last presumed exposure to herbicides in service in 1970.  Peripheral neuropathy was not diagnosed until 2017 which is over 40 years after service.  Consequently, service connection for peripheral neuropathy of the upper and lower extremities on the basis that it became manifest in service and persisted or on a presumptive basis (a chronic disease under 38 U.S.C. § 1112) is not warranted.

It is not in dispute that the Veteran now has bilateral CTS.  The record clearly shows that he has a history of such disease, and takes medication for it.  However, CTS was not diagnosed or manifested in service; as indicated by the February 2017 VA examiner.  Furthermore, there is no evidence or allegation that CTS was diagnosed in the first postservice year.  The earliest record noting CTS is dated in May 2006.  The record is silent for continuity of CTS symptoms since the Veteran's discharge from service.  Reports of postservice treatment between 1970 and the 2000s are silent regarding CTS prior to 2006.  Therefore, service connection for CTS on the basis that it became manifest in service and has persisted since is not warranted.  

The Veteran's primary theory of entitlement is one of presumptive service connection under 38 U.S.C. § 1116 (based on exposure to Agent Orange in Vietnam).  He has reported that he has experienced neurologic symptoms of the upper extremities continually since service.  He reported that he sought treatment for the upper and lower extremities as early as 1972, but no medical evidence has been provided to support the claim.  [As noted above, records of his reported treatment at the San Juan VAMC from September 1971 to December 1974 could not be located].  See 38 C.F.R. § 3.159(a) (2).  Significantly, private treatment records reflect that on 1984 evaluation, peripheral neuropathy was not diagnosed. Notably, as recently as on 2008 VA examination, the Veteran denied lower extremity symptoms.  His recent recollections of symptoms in the remote past are not competent evidence to establish that a peripheral neuropathy of the upper and lower extremities was manifested to a compensable degree either within one year following last acknowledged exposure to herbicides or within one year following separation from active duty, particularly in the face of normal neurological evaluation on service separation examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the Veteran's carpal tunnel syndrome is not shown to be due to early onset peripheral neuropathy (it was not manifested until decades after service), the theory of entitlement he raises (presumptive service connection under 38 U.S.C. § 1116) has no application. 

Whether or not current peripheral neuropathy of the upper and lower extremities, right upper limb dystonia, and carpal tunnel syndrome may be related to remote service/an event therein under such circumstances is a medical question.  The only competent (medical) evidence in the record that addresses that question is in the reports of the February 2017 VA examiners. 

On the peripheral nerves examination, the examiner expressed familiarity with the record and providing a clear explanation of rationale, opined that the Veteran's peripheral neuropathy is unrelated to service.  He explained that there were no complaints, diagnoses, or treatments for peripheral neuropathy in the STRs, no treatment (until 2006 for the upper extremities and 2011 for the lower extremities), and no diagnosis until 2017.  The examiner also noted that the etiology of peripheral neuropathy is unknown.  He explained that the National Academy of Sciences reaffirmed that there are no data to suggest that exposure to herbicides can lead to the development of chronic peripheral neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy.  As the opinion reflects familiarity with the record, and includes rationale with citation to supporting factual data, the Board finds it is highly probative evidence in the matter.  In the absence of competent (medical opinion or treatise) evidence to the contrary, it is persuasive. 

The VA examiner also explained that there were no complaints, diagnoses, or treatments for upper right limb dystonia in the STRs, and no diagnosis of dystonia was noted in the record until 2008.  The examiner further explained that exposure to herbicide agents, including Agent Orange is not a known cause or risk factor for developing dystonia (which is a central nervous system disorder).  As the opinion reflects familiarity with the record, and includes rationale with citation to supporting factual data, the Board finds it is highly probative evidence in the matter.  In the absence of competent (medical opinion or treatise) evidence to the contrary, it is persuasive. 

The record includes only one medical opinion addressing the matter of a nexus between the Veteran's CTS and his service, the opinion offered on February 2017 VA examination.  In addition to finding that CTS did not have its origins during military service (as discussed above), the examiner also opined that, it was less likely that the CTS was related to service since there was no diagnosis of CTS until February 2007.  The examiner described a more likely etiology for the Veteran's carpal tunnel syndrome, his occupation working in the financial sector and engaging in office work for 35 years.  As the February 2017 VA examiner's opinion is accompanied by rationale that cites to supporting factual data, the Board finds it to be probative evidence in this matter.  Because there is no competent evidence to the contrary, it is persuasive.

Regarding the Veteran's own opinion that his upper and lower extremity neuropathy, right upper limb dystonia, and CTS are related to his service, he is a layperson and has not demonstrated or alleged expertise in determining the etiologies of such disabilities. The etiologies of neuropathy of the upper and lower extremities, upper right limb dystonia and CTS disabilities are not matters capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir, 2006)).  They require medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in the matters has no probative value.  

In short, the overall evidentiary record, on which the Veteran has requested the Board to decide this claim, does not support that there is a nexus between his neuropathy of the upper and lower extremities, upper right limb dystonia, or CTS and his service, to include exposure to Agent Orange/herbicide agents therein.  The preponderance of the evidence is against the claims.  Hence, the benefit of the doubt doctrine does not apply.  The appeals in this matter must be denied.




ED and BPH

The Veteran's STRs are silent for complaints, findings, treatment or diagnosis regarding ED or BPH.  On March 1970 service separation examination, his genitourinary system was normal on clinical evaluation.

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against these claims, establishing that the Veteran's current ED and BPH disabilities are not related to his service.  It is not in dispute that the Veteran has ED and BPH.  However, ED and BPH were not manifested in service, and on service separation examination urinary system clinical evaluation was normal.  BPH and ED were not diagnosed until September 2008.  Accordingly, service connection for ED and BPH on the basis that they became manifest in service and persisted is not warranted. 

The Board finds that the February 2017 VA examiner's report concluding that the Veteran's ED disability was not incurred in or caused by service and was not due to exposure to Agent Orange/herbicide agents, warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and explains why the complaints and findings shown do not support a nexus between any current ED and the Veteran's service, to include his exposure to Agent Orange/herbicide agents therein.  

As BPH is not listed in 38 C.F.R. § 3.309(e), service connection for such disability on a presumptive basis under 38 U.S.C. § 1116 is not for consideration.  The Veteran may still establish service connection for BPH under that theory of entitlement with affirmative evidence of a nexus to exposure to herbicide agents in service.  However, there is nothing in the record to suggest that his BPH is, or may be, related to his service, to include as due to exposure to herbicide agents.  The Board notes that a lengthy intervening period between service and the initial postservice manifestation of the disability for which service connection is sought is of itself a factor for consideration against the claim. 

The only competent medical opinion (as the nexus between the current BPH and remote service is a medical question) regarding the etiology of the Veteran's BPH is in the opinion of the February 2017 VA examiner who concluded that the Veteran's prostate disability was not incurred in or caused by service and was not due to exposure to Agent Orange/herbicide agents.  The opinion includes a detailed explanation of rationale, and in the absence of competent evidence to the contrary, is persuasive. 

Regarding the Veteran's own opinion that his ED and BPH are related to his service, he is a layperson and has not demonstrated or alleged expertise in determining the etiology of ED or BPH.  The etiologies of ED and BPH are not matters capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir, 2006)).  They require medical expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in this matter has no probative value.  

The preponderance of the evidence is against the Veteran's claims of service connection for ED and BPH disabilities, to include exposure to Agent Orange/herbicide agents.  Accordingly, the appeals in these matters must be denied.

Hypertension

The Veteran's STRs are silent for hypertension.  His blood pressure at separation from service was 109/58.  It is not in dispute that he now has hypertension.  The record clearly shows that he has such disease.  However, hypertension was not manifested in service, and there is no evidence or allegation that it was manifested in the first postservice year.  Therefore, service connection for hypertension on the basis that it became manifest in service and has persisted since, or on a presumptive basis (as a chronic disease under 38 U.S.C. § 1112) is not warranted.  As hypertension is not shown to have been manifested prior to 2006, service connection for such disease based on continuity of symptomatology (under 38 C.F.R. § 3.303(b)) is also not warranted. 
What remains for consideration is whether the Veteran's current hypertension may somehow otherwise be etiologically related to his military service.  That is essentially a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

The only medical opinion in the record that directly addresses the matter of a nexus  between the Veteran's hypertension and his service is that offered on February 2017 VA examination, and is against the Veteran's claim.  The examiner's opinion is supported by a thorough explanation of rationale that cites to supporting factual data and medical literature.  The Board finds it highly probative evidence in this matter.  Because there is no competent evidence to the contrary, it is persuasive.

The Veteran's own assertions that his hypertension is related to service, to include as due to environmental exposure therein, are not competent evidence in the matter.  The etiology of hypertension is a medical question beyond the scope of his lay knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not presented any competent (medical opinion/textual) evidence to support his theory that his hypertension is/may be related to service. 

The preponderance of the evidence establishes that the Veteran's hypertension became manifest after, and is not related to, his service, and is therefore, against this claim.  Accordingly, the appeal in this matter must be denied. 


ORDER

Service connection for a GI disability, to include GERD, is denied.

Service connection for bilateral upper extremity peripheral neuropathy, right upper limb dystonia, and bilateral lower extremity peripheral neuropathy is denied.  

Service connection for bilateral carpal tunnel syndrome is denied. 

Service connection for ED is denied.
Service connection for BPH is denied.

Service connection for hypertension is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


